Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 15, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  129161                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129161
                                                                    COA: 260732
                                                                    Wayne CC: 04-009600-01
  ANTHONY LEWIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 1, 2005 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would remand this case to the Court of Appeals for
  consideration of defendant’s Standard 4 brief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 15, 2005                   _________________________________________
           t1208                                                               Clerk